513 F.2d 1232
Thomas J. BAYNHAM, Jr., Plaintiff-Appellant,v.BRANIFF AIRWAYS, INC., et al., Defendants-Appellees.
No. 74-3572.
United States Court of Appeals,Fifth Circuit.
June 2, 1975.

Stuart R. Wolk, Albert M. Gross, New York City, for plaintiff-appellant.
Wade C. Smith, Jim E. Cowles, Dallas, Tex., for defendants-appellees.
Frank D. McCown, U. S. Atty., Ft. Worth, Tex., amicus curiae.
Appeal from the United States District Court for the Northern District of Texas, Robert M. Hill, Judge.
Before CLARK, Associate Justice,* and GOLDBERG and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Affirmed.  See United States v. Palazzo, 5 Cir. 1974, 488 F.2d 942; United States v. Skipwith, 5 Cir. 1973, 482 F.2d 1272; United States v. Miller, 5 Cir. 1973, 480 F.2d 1008; United States v. Moreno, 5 Cir. 1973, 475 F.2d 44.



*
 Of the Supreme Court of the United States, (Retired) sitting by designation